                 Case 7:20-cv-09982-KMK Document 13 Filed 03/05/21 Page 1 of 1
                   Case 7:20-cv-09982-KMK Document 12 Filed 03/04/21 Page 1 of 1
THOMAS J. BURKE
MICHAEL G. CONWAY                            LAW OFFICES
MARC E. STIEFELD
                                                    OF
ASHLEY ARCURI                       BURKE, CONWAY & STIEFELD
DA YID M. BERKLEY
NICOLE M. BYNUM                   Employees of Liberty Mutual Group, Inc.
CHI WAI CHUCK CHANG                                                                                       OFFICE MANAGER
MICHELLE DUNLEAVY                   10 BANK STREET-SUITE 1200                                           PATRICIA K. BROWN
CHIKODI E. EMERENINI
CYNTHIA K FICHERA
                                   WHITE PLAINS, NEW YORK 10606
MARTIN GAL VIN
ROBERT GROSS
                                         PHONE: 914-997-8100                        MEM 0   r.. A, I ; · '
                                                                                            L.. i \   , .I V
                                                                                                             ~\ r · I
                                                                                                                j   • ,)
                                                                                                                        ('   c· ~
                                                                                                                             ::_ __ ,
ASHER GROSSMAN
ERIN GROVER                                                   E-SERVICE:
RAYNA WHITE-MARTINEZ                                  bcldlaw{a)Jibertymutual.com
JAYNE F. MONAHAN                                           EFax: 603-334-9706
SAMI P. NASSER                     PLEASE BE ADVISED THAT WE ARE NOW ACCEPTING E-SERVICE
MICHELLE PIANT ADOSI
NATASHA PATEL
KATHLEEN SCALLEY




                                                              March 4, 2021


      Hon. Kenneth M. Karas USDJ
      United States Courthouse
      White Plains, NY 10606


      Re:       Rivera, Sophiabella v. Telesco, James S., et al. ;
                Docket # 7 :20-CV-09982

      Dear Hon. Judge Karas:

              The undersigned represents the defendants in the above entitled action. Defendants have
      advised the plaintiff's attorney and the court that there is no diversity jurisdiction as both the
      plaintiff and defendant reside in the State of Florida. The court has ordered defendants to
      provide an affidavit ofresidency on or before March 3, 2021. Defendants apologize to the court
      and to plaintiff's counsel for the delay but my office has not yet received the signed affidavit
      from my client. I spoke with the client last week and was assured it was mailed. Unfortunately
      we have not received it. We respectfully request an extension to March 10, 2021 to exchange
      the executed affidavit.

         Granted, but there will be no more extensions .      Respectfully yours,
            So Ordered.
                                                              BURKE, CONWAY & STIEFELD

        ~~
                                                              Jayne F. Monahan
      JFM :jfm
      cc: Eppinger, Reingold, & Korder
